Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.
Applicants’ amendment and response filed February 5, 2021 have been received and entered.
Accordingly, the rejection made under 35 USC 102(a)(1) as being anticipated by Derosa et al., Pharmacological Research, Vol. 100, pages 127-134 (2015) as set forth in the previous Office action dated December 30, 2020 at pages 2-3 as applied to claims 1, 3, 4, 6-8 and 11-13 is hereby WITHDRAWN due to applicants’ amendment to claim 1 that recites critical limitations not disclosed the Derosa et al. reference.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over Derosa et al., Pharmacological Research, Vol. 100, pages 127-134 (2015) as set forth in the previous Office action dated December 30, 2020 at pages 3-4 as applied to claim 5 is hereby WITHDRAWN due to applicants’ amendment.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over Derosa et al., Pharmacological Research, Vol. 100, pages 127-134 (2015) in view of Dugi et al. (8,232,281 B2) as set forth in the previous Office action dated December 30, 2020 at pages 5-6 as applied to claims 9 and 10 is hereby WITHDRAWN due to applicants’ amendment.
Allowable Subject Matter
Claims 1 and 4-13 are allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 are rendered indefinite because the limitations set forth in the claims are disclosed in the claim 1.  Claims 2 and 3 are repeating the same limitations.
Claims 2 and 3 are not allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629